Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-21-22 and 11-2-22 respectively, and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,287,647 to Longo in view of U.S. Patent Application Publication No. 2019/0098881 to Al-Farhan and further in view of WIPO No. 89/04603 to Palmcrantz. 
Referring to claim 1, Longo discloses a pot for catching aquatic animals, the pot comprising, a frame structure comprising a main frame structure – at 14,16,18,30,36, and a movable top frame structure – at 22,24,26, connected to the main frame structure so as to be movable with the main frame structure – see figures 1-2, wherein the extendable frame structure includes a floating element – at least one floating element inherently connected at the top of 30, arranged to move the extendable top frame structure with respect to the main frame structure when the pot is immersed in water – see figures 1-2. Longo does not disclose a plurality of floating elements arranged to move the extendable top frame structure upward relative to the main frame structure when the pot is immersed in water. Al-Farhan does disclose a plurality of floating elements – at 106,108, arranged to move the extendable top frame structure – at 200, upward relative to the main frame structure – at 102,114,118, when the pot is immersed in water – see different orientations in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo and add the plurality of floating elements for moving the top frame structure as disclosed by Al-Farhan, so as to yield the predictable result of providing for automatic operation of the device during use. Longo further does not disclose the extendable top frame structure is movable relative to the main frame structure and when the pot descends in water towards a seafloor the extendable top frame section moves upward from the main frame section so as to maintain the top frame section in an extended position when the pot is resting on the seafloor or is in a fishing position in the water. Palmcrantz does disclose the extendable top frame structure – between items 4 and 5, is movable relative to the main frame structure – between items 1 and 4, and when the pot descends in water towards a seafloor the extendable top frame section moves upward from the main frame section so as to maintain the top frame section in an extended position when the pot is resting on the seafloor – see figures 1-4 and pages 1-4, or is in a fishing position in the water. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the top frame being movable relative to the bottom frame and the top frame extendable when the pot descends in water as disclosed by Palmcrantz, so as to yield the predictable result of allowing for the frames to be easily moved into different positions as desired during use and storage. 
Referring to claim 4, Longo as modified by Al-Farhan and Palmcrantz further discloses a plurality of mesh panels – at 22-28 – and – see top, bottom and side panels of Palmcrantz, attached to the frame structure – see figures 1-2 of Longo and figures 1-4 of Palmcrantz, so as to prevent animals from escaping the pot – see figures 1-4 of Palmcrantz. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the top frame being movable relative to the bottom frame and the top frame extendable when the pot descends in water as disclosed by Palmcrantz, so as to yield the predictable result of allowing for the frames to be easily moved into different positions as desired during use and storage.
Referring to claim 5, Longo as modified by Al-Farhan and Palmcrantz further discloses the plurality of mesh panels includes mesh panels attached to the main frame structure – see at 22-28 in figures 1-2 of Longo with panel 28 directly attached to the main frame structure and panels – at 22-26 indirectly attached to the main frame via items 34, and the mesh panels attached to the main frame structure comprising at least one entrance for fish to enter the pot – see between panels 24,26 and panel – at 28 in figure 1 of Longo. Longo as modified by Al-Farhan and Palmcrantz further discloses the main frame structure – between items 1 and 4 of Palmcrantz, being configured to prevent animals from escaping the pot – see figures 1-4 of Palmcrantz, and the entrance – at 3, is a one-way entrance which prevents animals from escaping the pot through the entrance – see figures 1-4 of Palmcrantz. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the top frame being movable relative to the bottom frame and the top frame extendable when the pot descends in water as disclosed by Palmcrantz, so as to yield the predictable result of allowing for the frames to be easily moved into different positions as desired during use and storage.
Referring to claim 6, Longo as modified by Al-Farhan and Palmcrantz further discloses wherein the plurality of mesh panels includes mesh panels – at 22-28, attached to the extendable top frame structure – see panels – at 22-26 directly attached to the top frame structure and panel – at 28 indirectly attached to the top from structure via item 34, and the mesh panels attached to the extendable top frame structure comprising at least one entrance for fish to enter the pot – see at 22 having openings sized to allow some fish to pass therethrough in figures 1-2 of Longo. Longo as modified by Al-Farhan and Palmcrantz further discloses mesh panels attachable to the extendable top frame structure – between items 4 and 5 of Palmcrantz – see panels between items 1 and 4 and items 4 and 5 attachable to top frame in figures 1-4 of Palmcrantz, the panels being configured to prevent animals from escaping the pot – see figures 1-4 of Palmcrantz, and the entrance – at 3, is a one-way entrance which prevents animals from escaping the pot through the entrance – see figures 1-4 of Palmcrantz. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the top frame being movable relative to the bottom frame and the top frame extendable when the pot descends in water as disclosed by Palmcrantz, so as to yield the predictable result of allowing for the frames to be easily moved into different positions as desired during use and storage.
Referring to claim 7, Longo as modified by Al-Farhan and Palmcrantz further discloses the frame structure is a bar structure – see at 14-20 in figures 1-2 of Longo. Longo as modified by Al-Farhan and Palmcrantz does not disclose the frame is made of steel. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Palmcrantz and add the frame made of steel as claimed, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 10, Longo as modified by Al-Farhan and Palmcrantz does not disclose the pot is a cod pot. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Palmcrantz and use the device for catching any suitable aquatic animal including cod, so as to yield the predictable result of allowing for the user to catch any desired aquatic animal.
Referring to claim 11, Longo as modified by Al-Farhan and Palmcrantz further discloses a plurality of mesh panels – at 22-28 of Longo, attached to the frame structure – see figures 1-4, and mesh panels – between items 1 and 4, between items 4 and 5, at and proximate item 5 and at the bottom of the device of Palmcrantz, to prevent animals from escaping the pot – see figures 1-4 of Palmcrantz, wherein the plurality of mesh panels includes a plurality of first mesh panels attached to the main frame structure – see via 34 or direct attachment in figures 1-4 of Longo, the plurality of first mesh panels attached to the main frame structure being configured to prevent animals from escaping the pot – see panels in figures 1-4 of Palmcrantz and comprising a first entrance for animals to enter the pot – see at 3 of Palmcrantz, wherein the first entrance is a one way entrance which prevents animals from escaping from the  pot through the first entrance – see figures 1-4 of Palmcrantz, and wherein the plurality of mesh panels includes a plurality of second mesh panels attached to the extendable top frame structure – see any other of items 22-26 of Longo, the plurality of second mesh panels attached to the extendable top frame structure being configured to prevent animals from escaping the pot – see panels forming the device in figures 1-4 of Palmcrantz, and comprising a second entrance for animals to enter the pot – see other of 3 of Palmcrantz, wherein the second entrance is a one way entrance which prevents animals from escaping from the fish pot through the second entrance – see figures 1-4 of Palmcrantz. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the top frame being movable relative to the bottom frame and the top frame extendable when the pot descends in water as disclosed by Palmcrantz, so as to yield the predictable result of allowing for the frames to be easily moved into different positions as desired during use and storage. Further, it is recommended that applicant change “fist” to - -fish- - in line 7 of claim 11. 
Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan and Palmcrantz as applied to claim 1 above, and further in view of U.S. Patent No. 4,530,182 to Ponzo.
Referring to claim 2, Longo as modified by Al-Farhan and Palmcrantz further discloses the extendable top frame structure is connected to the main frame structure by structures adjustable in length – see at 32 and 14,34 with item 32 being adjustable length as seen in figures 1-2 of Longo. Longo as modified by Al-Farhan and Palmcrantz further discloses a pipe – at 14,34 of Longo, but doesn’t disclose multiple pipes adjustable in length. Ponzo does disclose multiple pipes – at 18, with the pipes – at 18 being adjustable in length as seen via movement of item 20 into the different configurations in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan as modified by Palmcrantz and add the adjustable pipe structure of Ponzo, so as to yield the predictable result of allowing for the device to be easily movable into different orientations as desired.
Referring to claim 3, Longo as modified by Al-Farhan, Palmcrantz and Ponzo further discloses the pipes – at 18, of the frame structure are received by hollow tubes – at portions of 20 receiving items 18 of another portion of the frame structure, the pipes movable out of the corresponding hollow tubes – see the portions of 20 receiving pipes – at 18 as seen in figures 1-3 of Ponzo, so as to extend the a portion of the frame structure relative to another portion of the frame structure – see the different orientations in figures 1-3 of Ponzo. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan, Palmcrantz and Ponzo and add the adjustable pipe structure of Ponzo, so as to yield the predictable result of allowing for the device to be easily movable into different orientations as desired. Longo as modified by Al-Farhan, Palmcrantz and Ponzo does not disclose the pipes are part of the extendable top frame structure and the hollow tube are part of the main frame structure. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan, Palmcrantz and Ponzo and have the pipes and hollow tubes on any desired frame structure component including and having the pipes – at 18 of Ponzo, as part of the top frame structure – at 20 instead of as part of the main frame structure, and to further having the hollow tubes as part of the main frame structure – at 14 of Ponzo instead as part of the top frame structure, in that the device of Ponzo and the device of Longo incorporating the structure of Ponzo would function as intended with the pipes on the top frame structure and the hollow tubes on the main frame structure as claimed, so as to yield the predictable result of allowing for the frame structures to be easily moved into different orientations as desired. 
Referring to claim 8, Longo as modified by Al-Farhan and Palmcrantz further discloses a rope – at 30, for hauling the pot from the sea, wherein the rope is connected to the extendable top frame structure – see via 32 in figure 1 of Longo, so as to cause retraction of the extendable top frame structure into the main frame structure when hauling the pot from the sea – see at 28-32 in figures 1-2 of Longo. Longo as modified by Al-Farhan and Palmcrantz does not disclose retraction of the top frame structure downward into the main frame structure when hauling the pot from the sea. Ponzo does disclose retraction of the top frame structure – at 20,26,28, downward into the main frame structure – at 14,18, when hauling the pot from the sea – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Palmcrantz and add the retraction of the top frame structure with respect to the main frame structure as disclosed by Ponzo, so as to yield the predictable result of ensuring the animals remain trapped in the device when removing the pot from the water during use.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan and Palmcrantz as applied to claim 1 above, and further in view of U.S. Patent No. 3,638,346 to Stein.
Referring to claim 9, Longo as modified by Al-Farhan and Palmcrantz does not disclose the floating elements comprise at least one of a rubber, a foam, a cork, air/gas filled floating devices and foam filled floating devices. Stein does disclose the floating elements comprising at least one of a rubber, a foam, a cork, air/gas filled or foam filled floating devices – see foam floats detailed in column 5 lines 70-75. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Palmcrantz and add the foam floats of Stein, so as to yield the predictable result of making the device more buoyant as desired.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 10-21-22 and 11-2-22 obviates the 35 U.S.C. 103 rejections of claims 1-10 detailed in the last office action dated 7-21-22. However, applicant’s claim amendments dated 10-21-22 and 11-2-22 necessitated the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to aquatic animal traps in general:
	U.S. Pat. No. 4,354,325 to Aho – shows aquatic animal trap
	U.S. Pat. No. 4,739,579 to Jakimas – shows aquatic animal trap

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643